Citation Nr: 1449364	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-12 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia H. Wirth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant a TDIU herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A.  § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

By way of background, the Veteran was approved for 48 months of lineman and electrician training with Newport Utilities in October 1974.  In March 2011, VA received his Veteran's Application for Increased Compensation Based on Unemployability in which he reported that his service-connected disabilities of diabetes mellitus type II and posttraumatic stress disorder (PTSD) rendered him unable to secure and follow a substantially gainful occupation as of November 2009.  In this regard, the Veteran reported that he had worked as an electrical lineman with Newport Utilities from 1971 to 1990 and only had a high school education.  He further indicated that he had not attempted to obtain employment since November 2009.

During the pendency of the Veteran's claim, which was received in March 2011, service connection has been in effect for PTSD, evaluated as 50 percent disabling prior to January 1, 2012, and 30 percent disabling thereafter; diabetes mellitus type II, evaluated as 20 percent disabling; bilateral visual field loss, evaluated as 20 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling; erectile dysfunction, evaluated as noncompensably disabling; and bilateral retinopathy, evaluated as 10 percent disabling prior to May 25, 2011, and noncompensably disabling thereafter.  The Veteran's combined disability rating during the pendency of his claim was 80 percent prior to January 1, 2012, and 70 percent thereafter.

The Board notes that the Veteran met the requirement for a total combined rating of 70 percent with one disability ratable at 40 percent at more for the appeal period prior to January 1, 2012, when his PTSD was reduced from 50 percent disabling to 30 percent disabling.  Thereafter, he had a total combined rating of 70 percent; however, while he did not have an individual disability rated at 40 percent, as his diabetes and complications result from a common etiology, they be considered one disability, which results in a 50 percent rating for the appeal period prior to March 2011, even in consideration of the fact that the Veteran's bilateral retinopathy was reduced to a noncompensable rating as of May 25, 2011.  38 C.F.R. § 4.25.  Therefore, the Board finds that the Veteran's service-connected disabilities meet the schedular criteria for a TDIU throughout the course of the appeal.  38 C.F.R.  § 4.16(a).  

Therefore, the remaining inquiry is whether such disabilities rendered the Veteran unable to secure or follow a substantially gainful occupation.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  

In this regard, in April 2011, the Veteran's employer, Newport Utilities, indicated that he had worked from June 1971 to November 2009 as a construction crew foreman prior to retiring.

A May 2011 general medical VA examination was provided in conjunction with the Veteran's claim for a TDIU.  The examiner noted that the Veteran is no longer to climb telephone poles or ladders because of his peripheral neuropathy and that the Veteran was assigned to different duties at work.  The examiner also found the neuropathy affected the Veteran's work by causing decreased mobility, problems with lifting and carrying, weakness, fatigue, and pain.  Because of the neuropathy, the Veteran fractured chores, shopping, exercise, recreation, and sports in his daily activities.  The examiner concluded the Veteran is not able to do any type of heavy labor because of his diabetes, peripheral neuropathy, and visual changes.  The examiner opined that it is possible that the Veteran could work in some type of very sedentary job that did not require prolonged standing (longer than 20 minutes at a time), prolonged walking (further than 1/4-mile at any one time), and did not require excellent balance.

The Veteran underwent an October 2010 VA examination in connection with his initial claim for PTSD, with an April 2011 addendum opinion specific to his TDIU claim.  The examiner concluded the effect of the Veteran's PTSD on his occupational functioning would be an occasional decrease in work efficiency or periods of inability to perform occupational tasks due to his being distracted by his memories or thoughts or due to lack of sleep.  The examiner stated that the Veteran's work as a lineman, which left him alone most of the time, probably allowed him to function more adequately on the job than if he had been in a job that required constant interaction with people.  The examiner also opined that, with the Veteran's increasing PTSD and depressive symptoms, it might be a little harder for the Veteran to do any job, other than a lineman job, because of his difficulty interacting with people.

In the May 2011 VA examination of the Veteran's vision, the examiner found that the Veteran's visual acuity impairment is very mild and that he has enough visual field for legal driving.  However, the Veteran does have reduced night vision.  The examiner concluded that, based on visual function alone, the Veteran should be able to do most sedentary employment, unless night driving is required.

Upon a review of the record, the Board observes that the Veteran worked for 40 years in an occupation requiring a high degree of manual labor and physical fitness.  However, based on his physical limitations associated with his diabetes and its complications, his service-connected disabilities result in significantly decreased mobility (as evidenced by his inability to stand longer than 20 minutes at a time, to walk further than 1/4-mile at a time, and to balance himself), problems with lifting and carrying, weakness, fatigue, and pain.  Moreover, based on the VA PTSD examiner's conclusions, because of the effect of the Veteran's PTSD on his functioning, it may be harder for him to do any job, other than a lineman job, because of his difficulty interacting with people.

In this regard, the examiners who evaluated the Veteran's diabetes and its complications essentially concluded that he would not be able to continue in his present line of work as a lineman, which requires significant physical activity, while the PTSD examiner determined that it would be difficult for the Veteran to work in any occupation other than as a lineman.  In this regard, while he may be able to work in a sedentary position with his diabetes and its complications, his PTSD and associated symptomatology would render it difficulty to interact with people in an office setting.  Furthermore, the Veteran has a high school degree and his only training is that of an electrician/lineman, and there is no evidence that he has any computer training or data entry skills that would be required in most sedentary desk jobs.  

The Board notes that each of the VA examiners concluded it is possible the Veteran could do some type of very specific job.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66, 70 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Moreover, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Therefore, based on the foregoing evidence and in resolving all doubt in favor of the Veteran, the Board finds that his service-connected disabilities in combination render him unable to secure and follow a substantially gainful occupation consistent with his educational background and employment history.  Therefore, entitlement to a TDIU is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

A TDIU is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


